Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 3 December 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Ghent 3. December 1814.

Mr: Shaw, an American Gentleman, belonging to New-York has just called upon me, and informs me that he shall proceed in the course of this day for St: Petersburg. He has a Courier’s Passport from Count Lieven, and has obligingly offered to take anything I have to forward—I therefore send the packet for Mrs. Krehmer, which I sometime since received from Miss du Roveray, and two letters from America for the Père General des Jésuites, which I have had some time in my possession; but which were too heavy to be transmitted by the Post.
Mr Shaw is acquainted with Mr. Harris, and says he had formerly some acquaintance with me, at London, and at the Hague. Though I have no distinct recollection of him I have no doubt that his statement is correct. He comes now from london, and has been some time absent from America. I saw Mrs: Smith last Evening and mentioned to her your complaint of her not writing to you—She has however written three or four times Letters which I have enclosed with mine, and which you must have received ere this. There will not be time for her to write by the present occasion, but I dare say she will not lose the next Post-day—I must also refer to that time my answer to Charles’s last Letter.
Be so good as to send the Letters for the Père Général to him with my compliments; and in delivering to Mrs Krehmer the packet for her, present my respectful remembrance to her, and Mr Krehmer.
I remain your ever faithful and affectionate
John Quincy Adams